Citation Nr: 0121152	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had verified active duty service from February 
1960 to August 1960.  In evidence associated with the instant 
appeal, he has indicated that he has additional Reserve duty.  
The nature, extent, and dates of that duty have not been 
determined.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Des Moines, 
Iowa Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim for service 
connection for hearing loss.  It is noted that a 
videoconference hearing was held before the undersigned 
member of the Board in June 2001.


REMAND

In this case, the appellant has alleged that he had 
significant noise exposure both during his six months of 
active-duty-for-training (ADT) service and additional periods 
of ADT and inactive-duty (IDT) service.  In July 2000, the RO 
received service information, via a response to a VA 
generated computer request, that indicated that the 
appellant's service dates in the United States Army Reserves 
(USAR) were from December 1959 to November 1965.  This 
included a six-month period of ADT from February 1960 to 
August 1960.  Of record is a DD Form 214 for this 6-month 
period.  However, the Board finds that further attempts must 
be made to clarify the nature and extent of the appellant's 
military service in order to properly adjudicate the 
appellant's claim, particularly in light of the heightened 
duty to assist mandated by the recently-enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5108A (West 
Supp. 2001).  Specifically, although the appellant has 
reported that he went on annual two-week active training and 
weekend drills while in the Reserves between 1960 and 1965, 
it has not been determined through official channels whether 
there were, in fact, any other periods of active duty for 
training, inactive duty training, or whether he was just 
listed as a member of a Reserve Unit, and was inactive for 
the remainder of his service obligation.  Thus, Reserve duty 
personnel records, if any, should be obtained to ascertain 
what his duties were while in the Reserves, if active.

VA may only pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  This 
includes injuries or illnesses incurred during ADT, or 
injuries suffered during IDT.  See 38 U.S.C.A. § 101(24) 
(West 1991 & Supp. 2001).  

The available service medical records include a service entry 
examination report dated in December 1959, which showed 
normal hearing, and a discharge examination report, dated in 
July 1960, which also indicated normal hearing.  The first 
record of treatment for or diagnosis of sensorineural hearing 
loss is dated in February 1994.  

The appellant has not been afforded a VA audiological 
evaluation for compensation purposes.  There is of record two 
VA audiological evaluations conducted in November 2000 and 
May 2001.  The appellant was diagnosed as having bilateral 
sensorineural hearing loss and hearing aids were ordered.  
However, there is no indication that the examiners reviewed 
the claims folder at the time.  Further, the only opinion of 
record suggesting a possible relationship between the 
appellant's current hearing loss and his military service is 
a November 1999 statement from James W. White, M.D.  Dr. 
White stated that the appellant had reported a history of 
heavy noise exposure while in the Army from 1959 to 1965 and 
that it would seem that this was "certainly, if not the 
complete cause, contributed to [the appellant's] 
sensorineural hearing loss."  However, as noted above, it 
does not appear that the appellant had continuous service and 
hence, exposure to artillery fire, during this entire period 
and it does not appear that Dr. White had the benefit of 
reviewing the entire claims file, including the appellant's 
service records.  A more complete opinion based on a review 
of contemporaneous records would be useful in adjudicating 
this case.

Pursuant to the provisions of 38 C.F.R. § 3.385 (2000), it 
appears that the appellant currently has a hearing loss 
recognizable for VA purposes.  Thus, the Board must determine 
whether the disability is related to service.  The lack of 
any evidence of a hearing loss disability in service or at 
separation is not fatal to the appellant's claim.  Laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request a comprehensive 
statement from the appellant containing 
as much detail as possible regarding his 
reported duty in the Reserve,  for 
example, what unit did he serve with, 
what duties was he assigned, where was he 
located, etc.

2.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
appellant's reported Reserve duty and 
obtain copies of Reserve personnel 
records and Reserve medical records 
during this time period.  Any and all 
active duty for training and inactive 
duty training should be determined, and 
the duties performed therein should be 
set forth.  All attempts to locate and 
obtain these records should be documented 
in the claims folder.  Once obtained, 
these records should be associated with 
the claims folder.

3.  Thereafter, the appellant's claims 
file should be forwarded to an 
appropriate VA examiner for a medical 
opinion in connection with his claim for 
service connection for bilateral hearing 
loss.  It is imperative that the examiner 
carefully review the appellant's service 
medical records as well as the private 
medical evidence of record, and the 
reports of VA examination dated in 
November 2000 and May 2001.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current bilateral hearing loss resulted 
from noise exposure in service or is 
otherwise related to service.  A complete 
rationale for any offered opinion with 
specific references to the record must be 
provided by the examiner.

4.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the requirements of the 
Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001).

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The appellant need take no 

action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




